Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Office notes that Applicant’ claim amendments have required a new consideration and/or search and a different interpretation of the prior art.  

Election/Restrictions
The Office again notes that Applicant has stated that the species are “obvious variants”.   Therefore, the Office has rejoined all species.  Claim 7 is not withdrawn.  The Office notes that the differences between the species must be treated as obvious variants during prosecution.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “its projection”.  Applicant has failed to make clear as to which element Applicant intends to refer.  Claims 2-17 is/are rejected as being dependent on the above 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-76 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Furlong (20090173656).
The Office notes the 112 rejection above.  Nevertheless, Furlong discloses:
1. A storage container (figs 1-15) comprising a base (30) having a continuous side wall (34) extending upwardly from a bottom wall (36) and terminating at a top peripheral rim defining an upper opening (Adjacent 78); a lid fitting across the upper opening to close the upper opening (32); the base having a foot configured as a rib on an underside of the bottom wall that snap connects with a mating lid recess on an upper surface of the lid (98 capable of performing the above intended use), 



    PNG
    media_image1.png
    203
    528
    media_image1.png
    Greyscale


claim 12),

 wherein a profile of the foot has a lead-in portion on the rib that is configured to guide the rest of the foot into the lid recess (portion adjacent 2 in the above figure, capable of performing the above intended use), and the foot profile further having a retaining portion on the rib that follows the lead-in 

2. The storage container claimed in claim 1, wherein the lead-in portion is configured to enter the lid recess before the rest of the foot (capable of performing the above intended use, such as in fig 6b).

3. The storage container claimed in claim 1, the lead-in portion of the foot has a profile that has a greater vertical height relative to the underside of the bottom wall than the retaining portion (as shown in the above annotated figure).

4. The storage container claimed in claim 1, wherein the retaining portion of the foot has a profile that flares horizontally further outwardly from the underside of the bottom wall than the lead-in portion (as in the above annotated figure).

5. The storage container claimed in claim 1, wherein the lid recess has a recess profile cooperating in profile with the foot profile (fig 6b).

6. The storage container claimed in claim 1, wherein the foot is curved through approximately 90 degrees on the underside at a corner of the bottom wall (each corner includes a curve of the that approximates 90 degrees).



8. The storage container claimed in claim 1, wherein the foot is curved on the underside of the bottom wall to follow a wall perimeter (curve such as shown in fig 2).

9. The storage container claimed in claim 1, wherein the foot extends part way around a perimeter of the bottom wall (“part way” in fig 2).

10. The storage container claimed in claim 1, wherein the foot is a flange, or ribbon shape, that extends part way around the bottom wall and depends downwardly from the bottom wall (“part way” in fig 2).

11. The storage container claimed in claim 10, wherein the lead-in portion is located at least at one end of the foot profile and the retaining portion is located between the ends of the foot profile (element 1 is further outward at ends and element is between those ends).

12. The storage container claimed in claim 1, wherein the profile of the foot also has a transition portion between the lead-in portion and the retaining portion (see the above annotated figure with portion between 1 and 2).

13. The storage container claimed in claim 1, wherein the lid recess is defined between a raised wall at a perimeter of an upper surface of the lid and a lower indentation on the upper surface (such as in fig 2 with portion adjacent “48” as well as adjacent “44”).


15. The storage container claimed in claim 1, wherein the foot and base are moulded in a plastics material (paragraph 57).

16. A set of interconnecting storage containers comprising two or more of the storage containers as claimed in claim 1, whereby the base of a first of the storage containers snap locks into
a lid upper surface of a second container (Furlong also discloses the above in fig 8).

17.  The storage container claimed in claim 6, wherein the curve of the foot is pronounced to provide better purchase of the retaining portion in the lid recess (the curve is pronounced in that  is strongly marked, as defined by Merriam Webster; the Office notes that the pronouncement permits the device to perform the intended use of snapping onto another element and thereby remain fixed).

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Applicant states “The applicant reiterates that claim 1 has been amended to clarify that in the present invention, the lead-in portion 27 and retaining portion 29 are provided, not vertically with respect to the underside 22 of the container base, but horizontally of each other along the length of the foot rib 25. See, for example, Fig. 1 C from the present specification, reproduced below, which shows the lead-in and retaining portions 27, 29 provided along the length of the foot rib 25.”  The Office notes that based on Applicant’s amendments the Office has provided a different interpretation whereby the prior art discloses the above elements as provided in the claims and also in a lengthwise direction vs the vertical direction in Applicant’s above statement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735